Rodey, Judge,
delivered the following opinion:
This cause came on to be heard on motion of the defendants
for a new trial herein, which was duly filed at the same term at which the verdict was rendered, and properly carried over to-the present time for decision. The motion was argued orally by counsel for the respective parties, and thereafter the counsel for-defendants filed an elaborate brief and argument.
An examination of the record in the case convinces the court that the learned judge who presided at the trial did not present the issues to the jury in a manner to enable them to decide the questions of fact involved therein, in accordance with law. In fact, it is impossible to conceive how any judgment that will not do grave injustice to certain of the claimants to the property can be entered on the verdict as rendered; and it would seem as if the jury were led to believe that the burden of proving title in themselves or in someone else was put upon the defendants, without plaintiffs being obliged to recover upon the strength of their own title, as is the rule in ejectment.
There are many other reasons for granting the motion,, that appear in the record itself, and therefore the, judgment will be vacated, the verdict set aside, and a new trial granted.